Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to communications regarding the applicant’s amendments and arguments, filed on 8/10/2022.
Claims 2, 9 and 16 have been canceled.
Claims 22-24 have been added.
Claims 1, 3-8, 10-15 and 17-24 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/10/2022 has been entered. 
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendments and Arguments
Applicant's arguments with respect to claims 1, 3-8, 10-15 and 17-24 have been considered but are moot in view of the new ground(s) of rejection. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-8, 10-15, 17, 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20080154848 to Haslam et al. (hereinafter “Haslam”), and further in view of European Patent Application No. EP1843257A1 to British Telecommunications (hereinafter “British”).
As to claim 1, Haslam teaches a method for analyzing whether a reference describes a limitation of a patent claim by a computing device, the method comprising (computer implemented method in a system comprising processor and non-transitory computer readable storage medium, par. 0047, 0051, 0058, 0072, hardware system):
dividing a text portion of the reference into a plurality of search documents, wherein each search document is a paragraph, sentence, or phrase taken from the text portion of the reference (par. 0081, 0082, break reference text into list of strings);
generating a query from the limitation (Fig. 16B, par. 0077-0080, parse claim string(csCount) from Claim);
calculating a relevancy score for each search document that matches the query, wherein the relevancy score is a numeric value that indicates how relevant the search document is to the query relative to the other search documents that match the query (Fig. 16B, par. 0077-0080, calculate logical element score by comparison of claim string and reference text); and
outputting a result, comprising a second relevancy score representing a relevancy of the reference to the query, wherein the second relevancy score is calculated from the relevancy scores of the search documents that match the query (Fig. 16B, par. 0077-0080, calculate and store logical claim score).
Haslam does not explicitly teach building a search index from all of the search documents in the plurality of search documents; executing a search in the search index for search documents that match the query as claimed.
British teaches building a search index from all of the search documents in the plurality of search documents(par. 0011, 0046, split and index documents); executing a search in the search index for search documents that match the query (Fig. 2, par. 0011, 0034, 0108, searching using searchable index.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Haslam with the teaching of British because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of British would enable Haslam to “…Advantageously, according to embodiments of the invention, users may be presented with only the parts of documents, for example the subdocuments or parts thereof, that are deemed relevant, rather than whole documents that may contain irrelevant material. Additionally, as will be described hereinafter, users may be presented with a consolidated summary of the most relevant subdocuments meaning that they do not necessarily have to view and analyse a series of document results …” (British, par. 0012)
As to claim 3, the rejection of claim 1 is hereby incorporated by reference, the combination of  Haslam and British teaches the method of claim 1, wherein dividing a text portion of the reference into a plurality of search documents further comprises: generating a citation for each search document that refers to the location within the reference of the set of the search document (Fig. 25, 27, par. 0120, 0112-0116, 0119-0120, citation for each search document that refers to the location within the reference).
As to claim 5, the rejection of claim 1 is hereby incorporated by reference, the combination of  Haslam and British teaches the method of claim 1, further comprising: outputting a chart that contains the limitation, and a citation corresponding to the location of one or more search document that match the query within the reference (Fig. 23, 25, 27, par. 0033, 0120, 0112-0116, 0119-0120, citation for each search document that refers to the location within the reference).
As to claim 6, the rejection of claim 1 is hereby incorporated by reference, the combination of  Haslam and British teaches the method of claim 1, wherein the step of outputting a result further comprises outputting a plurality of highlighted portions of one or more of the search documents that matches the query, the method further comprising: outputting a chart that contains the limitation, and a summary of one or more matching search documents; wherein the summary of each matching search document is prepared by connecting the highlighted portions of the search document in the order they appear in the search document (Fig. 25, 27, par. 0120, summary of limitation and matching search documents in order they appear in the search document).
As to claim 7, the rejection of claim 1 is hereby incorporated by reference, the combination of  Haslam and British teaches the method of claim 1, further comprising: selecting the reference from a plurality of references by executing a second query in a search engine containing the plurality of references, wherein the second query comprises a keyword extracted from a claim containing the limitation (Fig. 16B, par. 0077-0080, iteratively calculate logical element score by comparison of claim string and reference text).
As to claim 22, the rejection of claim 1 is hereby incorporated by reference, the combination of Haslam and British teaches the method of claim 1, wherein the relevancy score of each search document that matches the query is calculated using a transformer model (par. 0086, transformer model such as word substitute and weight values based on similar relationship or similar word, nouns or verbs or adjectives).
Regarding claims 8,10, 12-14, and 23, are essentially the same as claims 1, 3, 5-7, and 22, except that it sets forth the claimed invention as a system rather than a method and rejected for the same reasons as applied hereinabove. 
Regarding claims 15, 17, 19-21,  and 24, are essentially the same as claims 1, 3, 5-7, and 22 except that it sets forth the claimed invention as a non-transitory computer-readable storage medium rather than a method and rejected for the same reasons as applied hereinabove. 
Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Haslam and British, and further in view of Pulication “Using analytics to generate glossaries in patent applications” to Schecter et al. (hereinafter “Schecter”), published in 2013 by Intellectual Asset Management.
As to claim 4, the rejection of claim 1 is hereby incorporated by reference, the combination of  Haslam and British teaches the method of claim 1. The combination of  Haslam and British further teach wherein generating a query further comprises: modifying the limitation by substituting a word or phrase in the limitation (par. 0086, “For example, if a word with similar meaning and the same part of speech is substituted into a subject logical relation, step 1668 may test whether the subject logical relation would exactly match the reference logical relation. Similar logical relations may be introduced in step 1668, or may have been introduced earlier in the program (for example, see discussion of step 1629 in FIG. 16C). Step 1668 may also determine whether a subject logical relation with a similar logical relationship substituted for the existing logical relationship would cause a logical relation match.”).
Howerver, combination of  Haslam and British does not explicitly teach with a word or phrase appearing in an earlier limitation or corresponding specification as claimed.
Schecter teaches with a word or phrase appearing in an earlier limitation or corresponding specification (Empowering examiners and Determining definitions sections, searches for significant claim term, including applicant’s term as his/her own lexicographer, i.e. “Here, multiple meanings were found for ‘semiconductor’, but the term is coded yellow to show that an applicant-supplied definition was used in the proposed glossary. Blue indicates a USPTO source and pink indicates a common meaning. No highlighting is used for the second and subsequent uses of a claim term. Once generated, the proposed glossary report is presented to both the examiner and the applicant. The proposed glossary will likely show at least one definition, because if nothing else, a common meaning is probable, considering the vastness of the Internet. If there is more than one definition, the examiner will have more than one source to check that the terms are being given their ordinary meaning, provided that they are not inconsistent with the specification required by 35 USC 112, Paragraph 2. If the examiner determines that functional claim language is being used, more weight can be given to the definition determined from the specification under 35 USC 112, Paragraph 6. The colourcoded mark-up of the claim will be a clear indicator of which source is being used. The proposed glossary can be generated either before or at the time of the first office action. The former is recommended, so that the examiner can factor the definition into the search strategy.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of combination of Haslam and British with the teaching of Schecter because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Schecter would allow combination of Haslam and British to facilitate “…The creation of analytics-driven glossaries as described above would occur at electronic speeds and result in patents with significantly less ambiguity. The scope of claims would be clearer and less disputable, reducing litigation – including the need for Markman hearings – to resolve disputes and easing the ability of the public to design around. The advantages would outweigh the slight additional burden on applicants. There would likely continue to be issues with the doctrine of equivalents; however, the metes and bounds of the invention would be more apparent to everyone – patentees, licensees and other inventors, as well as the courts. We predict that computerised data analytics will be used as described as soon as an application specific to patent examination can be completed …” (Schecter, Achievable process section.) Further, the process of replacing/modifying keywords based on Applicant’s own lexicography for searching prior art/information is well-known to ordinary skill in the art of information searching. For example, to search for a restaurant, in addition to searching for description of the restaurant or claimed of what the restaurant is providing or servicing , people tent to search for the restaurant name (“his or her own lexicographer” as a part of description or specification), a better result can be achieved (KSR International Co. v. Teleflex Inc.,  550 USPQ2d 1385 (2007)).
Furthermore and in addition to the above rejection, Examiner also takes “Office Notice” that the feature of “modifying the limitation by substituting a word or phrase in the limitation with a word or phrase appearing in an earlier limitation or corresponding specification” can be constructively demonstrated, during prosecution as required as necessary, and via numerous patent application processing documents, that are available to public and has been published before the filing date of this application (prosecution history including search notes showing replacement/expanding/substitution of terms according to specification in the search queries). It is also noted that one of the requirements and cored functionality as Patent Examiners at USPTO (as well as since the time there is an existence/establishment of USPTO in the United State) is to perform “modifying the limitation by substituting a word or phrase in the limitation with a word or phrase appearing in an earlier limitation or corresponding specification” during myself/my colleges/ fellow Examiners to perform examination processes with keywords in claims/specification to perform searching/evaluation of claims of Applications/Patents presented before the Office.
Regarding claim 11, is essentially the same as claim 4, except that it sets forth the claimed invention as a system rather than a method and rejected for the same reasons as applied hereinabove. 
Regarding claim 18, is essentially the same as claim 4, except that it sets forth the claimed invention as a system rather than a non-transitory computer-readable storage medium and rejected for the same reasons as applied hereinabove. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANHTAI V TRAN whose telephone number is (571)270-5129.  The examiner can normally be reached on Monday through Thursday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168